     Case 2:19-cv-10202-DDP-E Document 22 Filed 04/08/20 Page 1 of 2 Page ID #:303




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                       IN THE UNITED STATES DISTRICT COURT
12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
13                                 WESTERN DIVISION
14
15       NOMADIX, INC.,                            Case No. 2:19-cv-10202-DDP-E
16                   Plaintiff,                    ORDER AUTHORIZING
17                                                 SERVICE OF PROCESS ON
               v.                                  DEFENDANT GLOBAL IT
18                                                 COMMUNICATIONS, INC.
         SIA MIKROTĪKLS; MICROCOM
19                                                 THROUGH THE
         TECHNOLOGIES, INC.; CREATIVE
                                                   CALIFORNIA SECRETARY
20       WIRELESS, INC.; and GLOBAL IT
                                                   OF STATE AND FOR
         COMMUNICATIONS, INC.,
21                                                 EXTENSION OF TIME TO
                     Defendants.                   EFFECT SERVICE [15]
22
23
24
25
26
27
28
     Case 2:19-cv-10202-DDP-E Document 22 Filed 04/08/20 Page 2 of 2 Page ID #:304




 1            Having read and considered the motion by Plaintiff Nomadix, Inc. for an order
 2      authorizing it to serve defendant Global IT Communications, Inc. (“Global IT”)
 3      through the California Secretary of State in accordance with California Corporation
 4      Code § 1702 and for an extension of time to effect service, any opposition or reply
 5      thereto, and good cause appearing therefor, the Court hereby GRANTS Plaintiff’s
 6      application. Plaintiff may serve Global IT by personally delivering to the Secretary
 7      of State, or to any person employed in the Secretary of State’s office in the capacity
 8      of assistant or deputy, one copy of the summons and complaint, together with a copy
 9      of the order authorizing such service, and the necessary fee. The time for Plaintiff to
10      effect service of process on Global IT is hereby extended to 30 days after the date
11      this order is entered in the civil docket.
12
13      IT IS SO ORDERED.
14
15      Dated: April 8, 2020
                                                     Honorable Dean D. Pregerson
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -1-
